Citation Nr: 1631030	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) prior to March 17, 2014.

3.  Entitlement to an initial rating in excess of 30 percent for CAD since March 17, 2014.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Attorney John R. Worman


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In March 2016, the Veteran submitted additional evidence along with a waiver of initial review by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher disability ratings for service-connected PTSD and CAD, and alleges that his service-connected disabilities render him unemployable.  A January 2011 psychiatry report reflects the Veteran's report of working albeit at a reduced salary from previous jobs.  However, in a statement received in June 2011, he reported an award of benefits from the Social Security Administration (SSA) effective April 2011.  To date, no attempts have been made to obtain the medical and legal documents supporting the SSA award.  As such, the Board remands the appeal to obtain clearly relevant SSA records.  Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010) (finding that VA must assist the Veteran in obtaining identified records "[a]s long as a reasonable possibility exists that the records are relevant to the [V]eteran's claim.")

On remand, given the fact it is unknown when the Veteran last engaged in substantially gainful employment for VA purposes, the Veteran should once again be provided a VA Form 21-8940 for completion and submission to VA in support of his claim.  As the record contains conflicting reports from the Veteran regarding his functional limitations, the Board also finds that a vocational assessment is necessary to determine whether the Veteran has the educational or vocational skills for substantially gainful employment.

Finally, the Board finds that VA examination must be performed to reconcile conflicting evidence regarding the current severity of CAD as it pertains to the Veteran's exercise capacity. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request him to provide all necessary details to allow VA to adjudicate his TDIU claim.

2.  Assist the Veteran in obtaining all medical and legal documents pertaining to the Veteran's award of benefits from the Social Security Administration.

3.  Associate with the claims folder records of the Veteran's VA treatment since January 2016.

4.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to address the current severity of the Veteran's CAD, and to reconcile the METs evaluations since the inception of the appeal.  The examiner should provide medical opinions as follows:

    a.  A current METs level should be provided based upon laboratory determination of METs by exercise testing, unless such testing cannot be performed for medical reasons.  In making this determination, the examiner's attention is directed towards VA podiatry notes in April 2014 and April 2015 wherein the Veteran described his activity levels as well the Veteran's reported limitations during VA examination in March 2014.

    b.  A current left ventricular ejection fraction (LVEF) level should be provided.

    c.  An opinion should be provided that reconciles the METs values of record since the inception of the appeal which considers the following:
    i) a January 2011 stress test showing a workload of 7; 
    ii) a March 2014 VA examination report estimating a METs of 3 to 5 METs; and 
    iii) VA podiatry notes in April 2014 and April 2015 wherein the Veteran described his activity levels.

The examination should take into consideration the private treatment records throughout the appeal period.

A rationale for all opinions should be expressed.

5.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected CAD, PTSD and surgical scarring (alone or in combination) on his ability to secure or follow a substantially gainful occupation.

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

In providing this assessment, the examiner's attention is directed towards the March 2016 vocational and functional capacity evaluations in light of the entire evidentiary record.

6.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

